DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parkins (US 7740104 B1).
Regarding claim 1, Parkins discloses a noise-reducing earmuff, comprising: 
an earmuff shell (Parkins, Fig. 6 , item col. 2, line 28: “A non-vented shell”), forming an earmuff cavity; 
a separator, being installed in the earmuff cavity and forming an independent chamber (Parkins, Fig. 6, item 36); and
a conduit being installed on the separator, the conduit being provided with an openings at each of two ends thereof (Parkins, Fig. 6, item 38); wherein 
a first of the openings is located in the chamber, and a second of the openings extends out of the chamber and is located in the earmuff cavity (Parkins, Fig. 6, items 38, 40 and 42); wherein 
resonator earplug … provides attenuation in the low frequency region of the noise spectrum”).
Regarding claim 2, Parkins discloses all the limitations off claim 1.
Parkins further discloses a noise-reducing earmuff, characterized in that an opening is formed on one side of the earmuff shell which side faces the human ear, and an ear-covering is installed on the earmuff shell at the opening (Parkins, Fig. 2, item 16 to one side facing the ear, and shell 11) wherein 
the corner frequency of the low-pass filter (Parkins, Fig. 5, shows a LPF) is determined by an equivalent inductance of the earmuff shell and an equivalent capacitance of the earmuff cavity and the ear-covering (Parkins, col. 4, lines 12-23: “The impedance (resistance and reactance) of tube, 16, being sufficiently high in this frequency range… not only provides attenuation in the low frequency region of the noise spectrum, but provides enhanced noise attenuation and hearing protection in the 2000 Hz to 3000 Hz range”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Parkins (US 7740104 B1), and further in view of Hua (US 20180242082 A1).
Regarding claim 3, Parkins discloses all the limitations off claim 1.
However, Parkins fails to disclose a noise-reducing earmuff, characterized in that the chamber is filled with a sound absorbing material.
In an analogous field of endeavor, Hua discloses a noise-reducing earmuff, characterized in that the chamber is filled with a sound absorbing material (Hua, ¶ [0004]: “In order to absorb and decrease the sound wave reflection within the cavity, relatively thick felted wool or compressed sponge is usually used to fill the interior”.) 
Therefore, it would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hua with Parkins to reduce the internal reflection of the walls, but at the same time a noise reduction amount at the ear canal opening of the wearer is considerably reduced.

Allowable Subject Matter
Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /FRIEDRICH FAHNERT/ whose telephone number is (571)270-7797.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRIEDRICH FAHNERT/
Examiner
Art Unit 2654



/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654